
	

113 S2311 IS: To amend title 38, United States Code, to include licensed hearing aid specialists as eligible for appointment in the Veterans Health Administration of the Department of Veterans Affairs, and for other purposes.
U.S. Senate
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2311
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2014
			Mr. Tester (for himself, Mr. Udall of New Mexico, Mr. Begich, and Mr. Walsh) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to include licensed hearing aid specialists as eligible for
			 appointment in the Veterans Health Administration of the Department of
			 Veterans Affairs, and for other purposes.
	
	
		1.Appointment of licensed hearing aid specialists in Veterans Health Administration
			
				(a)
				Licensed hearing aid specialists
				
					(1)
					Appointment
					Section 7401(3) of title 38, United States Code, is amended by inserting licensed hearing aid specialists, after Audiologists,.
				
					(2)
					Qualifications
					Section 7402(b)(14) of such title is amended by inserting licensed hearing aid specialist, after licensed physical therapist,.
				
				(b)
				Annual report
				
					(1)
					In general
					Not later than one year after the date of the enactment of this Act, and each year thereafter, the
			 Secretary of Veterans Affairs shall submit to Congress a report on the
			 following:
					
						(A)
						Timely access of veterans to hearing health services through the Department of Veterans Affairs.
					
						(B)
						Contracting policies of the Department with respect to providing hearing health services to
			 veterans in facilities that are not facilities of the Department.
					
					(2)
					Timely access to services
					Each report shall, with respect to the matter specified in paragraph (1)(A) for the one-year period
			 preceding the submittal of such report, include the following:
						(A)
						The staffing levels of audiologists,  hearing aid specialists, and health technicians in
			 audiology in the Veterans Health
			 Administration.
					
						(B)
						A description of the metrics used by the Secretary in measuring performance with respect to
			 appointments and care
			 relating to hearing health.
					
						(C)
						The average time that a veteran waits to receive an appointment,
			 beginning on the date on which the veteran makes the request, for the
			 following:
						
							(i)
							A disability rating evaluation for a hearing-related disability.
						
							(ii)
							A hearing aid evaluation.
						
							(iii)
							Dispensing of hearing aids.
						
							(iv)
							Any follow-up hearing health appointment.
						
						(D)
						The percentage of veterans whose total wait time for appointments described in subparagraph (C),
			 including an initial
			 and follow-up appointment, if applicable, is—
						
							(i)
							less than 15 days;
						
							(ii)
							between 15 days and 28 days;
						
							(iii)
							between 29 days and 42 days;
						
							(iv)
							between 43 days and 56 days; or
						
							(v)
							more than 56 days.(3)Contracting policiesEach report shall, with respect to the matter specified in paragraph (1)(B) for the one-year period
			 preceding the submittal of such report, include the following:
					
						(A)
						The number of veterans that the Secretary refers to non-Department audiologists for hearing health
			 care appointments.
					
						(B)
						Of the veterans described in subparagraph (A), the number of veterans that the Secretary refers to
			 non-Department
			 hearing aid specialists for follow-up appointments for a hearing aid
			 evaluation, the dispensing of hearing aids, or any other purpose relating
			 to hearing health.
					
						(C)
						The policies of the Veterans Health Administration regarding the referral of veterans to
			 non-Department hearing aid specialists and a description of the manner in
			 which such policies will be
			 applied under the Patient-Centered Community Care program of the
			 Department.
					
